TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-20-00046-CV


                                          D. R., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
        NO. C-18-0089-CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant D. R. filed her notice of appeal on January 14, 2020. The appellate

record was complete January 17, 2020, making appellant’s brief due February 6, 2020. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines.   Therefore, we order Nathan H. Butler to file appellant’s brief no later than

February 25, 2020. If the brief is not filed by that date, counsel may be required to show cause

why he should not be held in contempt of court.

               It is ordered on February 11, 2020.



Before Justices Goodwin, Kelly, and Smith